Citation Nr: 1542391	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  09-46 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for a depressive disorder not otherwise specified.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In July 2014, the Board denied the Veteran's claims.  The Veteran appealed the July 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claims to the Board for further proceedings consistent with the joint motion.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the May 2015 joint motion, the Veteran submitted additional evidence that he wanted considered in connection with his claims.  In a July 2015 statement, he specifically requested that his case be remanded to the agency of original jurisdiction (AOD) for review of the additional evidence.  He specified his understanding that in so requesting, the Board's review of his appeal would be delayed.  The Board will remand the case in accordance with the Veteran's request.

The Veteran last underwent VA compensation and pension psychiatric examination in January 2009.  The Veteran has essentially asserted that his depression has worsened since that time.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  As such, after obtaining the Veteran's updated treatment records, the Veteran should be afforded an updated VA examination that reflects the current symptomatology reflected by his psychiatric disability.

Remand is also required regarding the claim of entitlement to TDIU.  This is because the claim is inextricably intertwined with the Veteran's increased rating claim appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  In adjudicating a claim for TDIU, VA may not reject a Veteran's claim without producing evidence, as distinguished from mere conjecture, that the veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995).  VA has a duty to supplement the record by obtaining an examination, which includes an opinion as to what, if any, affect a veteran's service-connected disabilities have on his ability to work.  Friscia, 7 Vet. App. at 297.  Here, the issues of entitlement an increased evaluation would impact the TDIU issue as the result of such an examination, or medical opinion, would affect the Veteran's potential entitlement to a TDIU, as it speaks directly to the Veteran's occupational and social capacity.  Additionally, there is no TDIU examination of record.  Accordingly, remand for an examination to include a social and industrial (vocational) survey is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC, with any necessary authorization from the Veteran, should obtain all of his outstanding treatment records.  All attempts to locate these records must be documented in the claims folder.

2.  Schedule the Veteran for an updated examination to assess the current severity of his psychiatric disability.  The examiner is asked to review the claims file and medical records prior to the examination.  The examiner is asked to conduct a complete examination, and to obtain a detailed mental status.  The examiner is also asked to comment on the functional impact his psychiatric disability has on work.

3.  After completing the development above, the RO should obtain a Vocational opinion from an appropriate examiner, or the Veteran should be afforded a VA Social and Industrial Survey, to determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected disabilities alone preclude him from obtaining and maintaining substantially gainful employment.  The examiner should be provided a complete copy of the Veteran's claims file (to include any relevant records in Virtual VA) and must review the file in connection with the examination.  In making the requested determination, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration may be given to the Veteran's education, special training, and previous work experience.

A complete rationale for any opinion expressed must be provided, to include if an examiner determines an opinion cannot be provided without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Following completion of the above directives, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations and afford him an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




